Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 11, 13-22, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian US 20200314875 in view of Yi US 20210360616.

Regarding claim 1, 22, 29, 30, Fakoorian teaches method for wireless communication by a user equipment (UE), comprising:
 receiving, from a base station, an indication of a configuration for symbol repetition, the configuration comprising one or more parameters for transmitting a message on a physical uplink channel (number of repetitions signaled by the BS ([0040]); 
transmitting a first portion of a set of repetitions of the message scheduled for transmission before a slot boundary, and a second portion of the set of repetitions of the message scheduled for transmission after the slot boundary, wherein the second portion of the set of repetitions is a single symbol; and 
transmitting, to the base station, the first portion of the set of repetitions formatted according to the first format and the second portion of the set of repetitions according to the second format ([0041]).

Fakoorian is silent on formatting the first and second portions of a set of repetitions according to a first and second format. 
Yi teaches a wireless device transmitting a PUCCH using format 0 for one uplink symbol and format 1 for four-fourteen uplink symbols ([0190]).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Fakoorian by formatting the first and second portions of a set of repetitions according to a first and second format, as suggested by Yi. This modification would benefit the system by selecting an optimal format for each portion of the set of repetitions.

Regarding claim 11, receiving the indication of the configuration comprises: receiving the indication of the configuration in a radio resource control message, or a media access control-control element message, or a downlink control information message, or any combination thereof. (Fakoorian: DCI, [0040]).
Regarding claim 13, the first portion of the message comprises two or more symbols (Fakoorian: obvious in view of fig. 5). Note, the abstract refers to a set of symbols.
Regarding claims 14-20, given Fakoorian teaches PUCCH ([0050], selecting specific format channels is not a patentable step.
Regarding claim 21, the one or more parameters comprise an indication of a number of repetitions, an indication of a length of the repetition, an indication of a starting symbol for the repetition, or any combination thereof. (Fakoorian: [0040]).

Allowable Subject Matter
Claims 2-10, 12, 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476